internal_revenue_service department of the treasury index number washington person to contact telephone number refer reply to cc dom corp plr-115488-98 date i993 oct u acquiring target state x state y state z state u business a o i date b date c dear this letter responds to your date request for rulings on certain federal plr-115488-98 income_tax consequences of a proposed transaction the information submitted is summarized below acquiring a state x corporation that has elected to be treated as a real_estate_investment_trust reit under subchapter_m of the internal_revenue_code is principally engaged in business a acquiring conducts its business through a limited_partnership acquiring limited_partnership of which acquiring is the sole general_partner target a state y corporation that has elected to be treated as a reit under subchapter_m of the code is principally engaged in business a target operates business a directly and operates business a indirectly through wholly-owned subsidiaries that are classified as qualified reit subsidiaries under sec_856 acquiring seeks to acquire target and to have the operating_assets of target in acquiring limited_partnership however acquiring seeks to avoid a transfer_tax under the laws of state z that would be incurred if acquiring made a direct transfer of target's assets to acquiring limited_partnership moreover there are certain of target's assets that acquiring does not want to acquire to accomplish these business objectives the following transaction is proposed i target will form a wholly-owned subsidiary target distribution subsidiary to which target will transfer the unwanted target assets in exchange for percent of the common_stock and percent of the preferred_stock of target distribution subsidiary target distribution subsidiary will have a value of approximately a percent of the fair_market_value of target target will distribute the common_stock pro_rata to target shareholders target distribution in a transaction that target represents will constitute a distribution under sec_301 acquiring limited_partnership will purchase all of the preferred shares of target distribution subsidiary in a transaction that target represents will constitute a exchange under sec_1001 ii subsequent to the target distribution target will form a wholly-owned subsidiary under the laws of state x new target which in turn will form a wholly- owned limited_liability_company under the laws of state u target llc target represents that both new target and target llc will be classified as disregarded entities for federal_income_tax purposes target will merge with and into target llc under the statutory merger provisions of state u and state y and the target common and preferred shareholders will receive common and preferred shares of new target respectively the ' f reorganization merger’ iii following the f reorganization merger new target will merge with and into acquiring under the statutory merger provisions of state x the statutory merger’ acquiring will transfer target llc to acquiring limited_partnership the acquiring partnership transaction plr-115488-98 the taxpayers make the following representations in connection with the proposed transaction a the f reorganization merger will qualify as a reorganization under sec_368 provided that the target distribution the statutory merger and the acquiring partnership transaction do not prevent the f reorganization merger from so qualifying b acquiring and target plan and intend to consummate the f reorganization merger on or about date b target will pay the target distribution on or around date c a date that precedes date b c the acquiring partnership transaction will qualify as a contribution of property to acquiring limited_partnership under sec_721 based solely on the information submitted and the representations made we rule as follows the target distribution the statutory merger and the acquiring partnership transaction will have no effect on the qualification of the f reorganization merger under sec_368 see revrul_96_29 1996_1_cb_50 no opinion is expressed as to the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling specifically no opinion is expressed and none was requested concerning whether acquiring qualifies as a reit under sec_856 prior to or following the transaction no opinion is expressed and none was requested concerning the qualification or the effect of such qualification of target's qualified reit subsidiaries under sec_856 prior to or following the transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers invoived for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to the powers of attorney on file in this office a copy of this letter is being sent to your authorized representatives plr-115488-98 sincerely yours assistant chief_counsel corporate assistant to the chief branch
